USCA11 Case: 20-10280   Date Filed: 10/19/2021   Page: 1 of 11




                                        [DO NOT PUBLISH]

                         In the

         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                 No. 20-10280 & 20-13859
                 Non-Argument Calendar
                 ____________________


UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
JAMES GADDY,


                                        Defendant-Appellant.
USCA11 Case: 20-10280        Date Filed: 10/19/2021     Page: 2 of 11




2                      Opinion of the Court 20-10280 & 20-13859

                     ____________________

          Appeals from the United States District Court
              for the Southern District of Georgia
           D.C. Docket No. 4:88-cr-00032-LGW-CLR-1
                     ____________________


Before LAGOA, BRASHER, and ANDERSON, Circuit Judges.

PER CURIAM:

       James Gaddy, pro se, appeals the district court’s denial of his
two motions for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A). In both orders, the district court found that the 18
U.S.C. § 3553(a) factors did not support a reduction in Gaddy’s sen-
tence. There are two issues on appeal. First, the Government
moves to dismiss Gaddy’s appeal of the district court’s denial of his
first motion for compassionate release because it was untimely.
Second, Gaddy argues that the district court abused its discretion
by denying his motions for compassionate release because U.S.S.G.
§ 1B1.13 does not apply to prisoner-filed motions and the district
court relied on inaccurate information in denying his motions,
which caused it to improperly apply the § 3553(a) factors.
                                  I.
       In a criminal case, a defendant’s notice of appeal must be
filed in the district court within 14 days after the entry of the
USCA11 Case: 20-10280        Date Filed: 10/19/2021      Page: 3 of 11




20-14018                Opinion of the Court                         3

judgment or order being appealed. Fed. R. App. P. 4(b)(1)(A). A
district court is permitted, upon a finding of excusable neglect or
good cause, to extend the time for a defendant to file a notice of
appeal to no more than 30 days. Fed. R. App. P. 4(b)(4).
        The deadline in Rule 4(b) for criminal defendants to appeal
is not jurisdictional but is instead a claims processing rule that can
be waived by the Government. United States v. Lopez, 562 F.3d
1309, 1312–13 (11th Cir. 2009). Thus, an appeal may only be dis-
missed as untimely if the Government raises the issue, which it
may do for the first time in its merits brief. Id. at 1313. If the Gov-
ernment raises the issue of untimeliness, then “we must apply the
time limits of Rule 4(b).” Id. at 1314.
       Here, Gaddy untimely filed his notice of appeal following
the denial of his first motion for compassionate release. The dis-
trict court denied Gaddy’s first motion on November 12, 2019.
Gaddy, without seeking an extension of time from the district
court, filed a notice of appeal on January 7, 2020. Even if Gaddy
had sought an extension of time, the district court could have
granted him only 30 days to file. Fed. R. App. P. 4(b)(4). If the
defendant does not file his notice of appeal until after that 30-day
period, the district court—even upon a finding of excusable neglect
or good cause—is not permitted to allow the out-of-time appeal.
Lopez, 562 F.3d at 1314.
       Gaddy has argued that the Government forfeited its Rule
4(b) objection to his untimely notice of appeal by failing to raise it
earlier. While the Government can waive a Rule 4(b) timeliness
USCA11 Case: 20-10280         Date Filed: 10/19/2021     Page: 4 of 11




4                       Opinion of the Court 20-10280 & 20-13859

objection, the Government has not done so here. In Lopez, we
held that the Government “may object to the timeliness of an ap-
peal for the first time in its merit brief.” Id. at 1313. Therefore, the
Government has not forfeited its Rule 4(b) objection to Gaddy’s
untimely notice of appeal, and “we must apply the time limits of
Rule 4(b).” Id. at 1314. Accordingly, we DISMISS Gaddy’s appeal
of the denial of his first motion for compassionate release.
                                  II.
        Gaddy argues on appeal that the district court abused its dis-
cretion by denying his motions for compassionate release because
U.S.S.G. § 1B1.13 does not apply to prisoner-filed motions, the dis-
trict court relied on inaccurate information in denying the motions,
and the district court improperly applied the § 3553(a) factors. Be-
cause we have dismissed Gaddy’s appeal of the district court’s de-
nial of his first motion for compassionate release, we only consider
his arguments as applied to the district court’s denial of his second
motion for compassionate release. We review de novo whether a
defendant is eligible for a sentence reduction under 18 U.S.C. §
3582(c)(1)(A). United States v. Bryant, 996 F.3d 1243, 1251 (11th
Cir. 2021). After eligibility is established, we review a district
court’s denial of compassionate release under § 3582(c)(1)(A) for
abuse of discretion. Id.
       Congress enacted the First Step Act of 2018, Pub. L. No. 115-
391, 132 Stat. 5194, which, in part, amended 18 U.S.C.
§ 3582(c)(1)(A) to increase the use and transparency of compassion-
ate release of federal prisoners. See Bryant, 996 F.3d at 1248–50,
USCA11 Case: 20-10280              Date Filed: 10/19/2021          Page: 5 of 11




20-14018                    Opinion of the Court                                  5

1261. Under this statute, a district court may grant a prisoner’s mo-
tion for compassionate release after determining that (1) “extraor-
dinary and compelling reasons warrant such a reduction,” (2) “such
a reduction is consistent with applicable policy statements issued
by the Sentencing Commission,” and (3) § 3553(a) sentencing fac-
tors weigh in favor of a reduction. 18 U.S.C. § 3582(c)(1)(A). 1 Our
recent decisions in United States v. Tinker, — F.4th —, 2021 WL
4434621 (11th Cir. Sept. 28, 2021) and United States v. Giron,
— F.4th —, 2021 WL 4771621 (11th Cir. Oct. 13, 2021) hold that a
district court may not grant compassionate release unless it makes
all three of these findings.
       The Sentencing Commission policy statements applicable to
§ 3582(c)(1)(A) are found in U.S.S.G. § 1B1.13, which include that
the district court must determine that “[t]he defendant is not a



1
  In addition to the “extraordinary and compelling reasons” basis for compas-
sionate release under § 3582(c)(1)(A)(i), a district court may also modify a sen-
tence if “the defendant is at least 70 years of age, has served at least 30 years in
prison, pursuant to a sentence imposed under section 3559(c), for the offense
or offenses for which the defendant is currently imprisoned, and a determina-
tion has been made by the Director of the Bureau of Prisons that the defendant
is not a danger to the safety of any other person or the community . . . .” 18
U.S.C. § 3582(c)(1)(A)(ii). Here, Gaddy cited § 3582(c)(1)(A)(ii) as a basis for a
sentence reduction in his first motion for compassionate release, but not in his
second. Because we have dismissed Gaddy’s appeal of the district court’s de-
nial of his first motion for compassionate release, we will not address the dis-
trict court’s denial of Gaddy’s motion for compassionate release pursuant to
§ 3582(c)(1)(A)(ii) on the merits.
USCA11 Case: 20-10280        Date Filed: 10/19/2021     Page: 6 of 11




6                      Opinion of the Court 20-10280 & 20-13859

danger to the safety of any other person or to the community, as
provided in 18 U.S.C. § 3142(g),” before it can reduce the defend-
ant’s sentence. U.S.S.G. § 1B1.13(2) & cmt. n.1. An application
note to Section 1B1.13 lists four categories of extraordinary and
compelling reasons: “(A) Medical Condition of the Defendant”;
“(B) Age of the Defendant”; “(C) Family Circumstances”; and
“(D) Other Reasons.—As determined by the Director of the Bu-
reau of Prisons, there exists in the defendant’s case an extraordinary
and compelling reason other than, or in combination with, the rea-
sons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13
cmt. n.1. Relevant here, a defendant’s age may be an extraordinary
and compelling reason warranting a sentence reduction if he “(i) is
at least 65 years old; (ii) is experiencing a serious deterioration in
physical or mental health because of the aging process; and (iii) has
served at least 10 years or 75 percent of his . . . term of imprison-
ment, whichever is less.” Id. § 1B1.13 cmt. n.1(B). A prisoner’s re-
habilitation “is not, by itself, an extraordinary and compelling rea-
son” warranting a sentence reduction. Id. § 1B1.13 cmt. n.3.
        Gaddy has argued that the district court erred by not consid-
ering whether extraordinary and compelling reasons existed be-
yond those listed in U.S.S.G. § 1B1.13 because this policy statement
does not apply to prisoner-filed motions. Recent precedent fore-
closes this argument. We have held that Section 1B1.13 constrains
district courts’ authority to identify when extraordinary and com-
pelling reasons exist. See Bryant, 996 F.3d at 1262. The compas-
sionate release exception requires that any sentence reduction be
USCA11 Case: 20-10280       Date Filed: 10/19/2021     Page: 7 of 11




20-14018               Opinion of the Court                        7

“consistent with applicable policy statements.” 18 U.S.C.
§ 3582(c)(1)(A). In Bryant, we concluded that Section 1B1.13 “is an
applicable policy statement that governs all motions under Section
3582(c)(1)(A)”—including those filed by prisoners. 996 F.3d at
1262. “Accordingly, district courts may not reduce a sentence un-
der Section 3582(c)(1)(A) unless a reduction would be consistent
with 1B1.13.” Id. This “consistent-with requirement” means that
Section 1B1.13 is “binding on district courts” that are adjudicating
motions for compassionate release under 18 U.S.C. § 3582(c)(1)(A).
Id. at 1251–52. We also held in Bryant that the catch-all provision
in Application Note 1(D) “does not grant discretion to courts to
develop ‘other reasons’ that might justify a reduction in a defend-
ant’s sentence.” Id. at 1248; see also id. at 1263–65.
        Gaddy has also argued that the district court abused its dis-
cretion by improperly applying the § 3553(a) factors. We review a
district court’s denial of a prisoner’s § 3582(c)(1)(A) motion for
abuse of discretion. United States v. Harris, 989 F.3d 908, 911 (11th
Cir. 2021). The abuse of discretion standard of review “is not
simply a rubber stamp.” United States v. Johnson, 877 F.3d 993,
997 (11th Cir. 2017) (quoting United States v. Docampo, 573 F.3d
1091, 1104 (11th Cir. 2009) (Barkett, J., concurring in part and dis-
senting in part)). “A court must explain its sentencing decisions
adequately enough to allow for meaningful appellate review.” Id.
This standard of review, though, does afford district courts a “range
of choice,” and we “cannot reverse just because we might have
USCA11 Case: 20-10280         Date Filed: 10/19/2021      Page: 8 of 11




8                       Opinion of the Court 20-10280 & 20-13859

come to a different conclusion.” Harris, 989 F.3d at 912 (quoting
Sloss Indus. Corp. v. Eurisol, 488 F.3d 922, 934 (11th Cir. 2007)).
        In United States v. Cook, 998 F.3d 1180, 1184–85 (11th Cir.
2021), in a context in which meaningful review of a district court’s
consideration of the § 3553(a) factors was necessary, we held that a
district court must explain its decision sufficiently to allow for
meaningful appellate review—i.e., to allow the court of appeals to
determine whether the district court considered the applicable fac-
tors. Nevertheless, the district court need not state on the record
that it has considered each of the § 3553(a) factors nor must it dis-
cuss each of them. United States v. Kuhlman, 711 F.3d 1321,
1326 (11th Cir. 2013). A sentence may be affirmed if the record in-
dicates that the court considered a number of the factors. See
United States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007) (con-
cluding that, while the district court did not specifically state that it
had considered the factors, it necessarily considered several of
them by entertaining the defendant’s objections and motion for a
downward departure). “The weight given to any specific § 3553(a)
factor is committed to the sound discretion of the district court.”
United States v. Croteau, 819 F.3d 1293, 1309 (11th Cir. 2016).
       The § 3553(a) factors include the nature and circumstances
of the offense, the defendant’s history and characteristics, the kinds
of sentences available, the Sentencing Guidelines, any pertinent
policy statement, the need to avoid disparate sentences for defend-
ants with similar records, and the need to provide restitution to any
victims. 18 U.S.C. § 3553(a). Here, the district court did not abuse
USCA11 Case: 20-10280        Date Filed: 10/19/2021      Page: 9 of 11




20-14018                Opinion of the Court                         9

its discretion in concluding that the § 3553(a) factors weighed in fa-
vor of denying Gaddy’s second motion for compassionate release.
The district court considered Gaddy’s prior criminal history; the
nature of and circumstances surrounding his offense; and the need
for his sentence to reflect the seriousness of his crime, promote re-
spect for the law and victims, provide just punishment, and deter
similar offenses. The district court also concluded that Gaddy
would pose a risk to the safety of the community, so his release
would not be consistent with the applicable Sentencing Commis-
sion policy statement. U.S.S.G. § 1B1.13(2).
       Based on the district court’s order, we cannot conclude that
it abused its discretion. The district court merely had to explain its
reasoning sufficiently “to allow for meaningful appellate review.”
Johnson, 877 F.3d at 997. We cannot reverse its decision merely
because we might have concluded differently. Harris, 989 F.3d at
912. The district court adequately explained the facts and the
§ 3553(a) factors it considered for this Court to exercise meaningful
appellate review.
        Gaddy has argued that the district court relied on inaccurate
information when weighing the § 3553(a) factors. In his opening
brief, Gaddy argues that the district court erred by stating that (1)
he had committed four prior armed robberies when his revised
presentence report reflects only two and (2) the presentence report
“recommended” an upward departure from the guideline range.
In his reply brief, Gaddy points to a third alleged error, arguing that
it was error for the district court to say that he committed a
USCA11 Case: 20-10280       Date Filed: 10/19/2021     Page: 10 of 11




10                     Opinion of the Court 20-10280 & 20-13859

kidnapping “[w]hile committing a series of other criminal offenses”
because he does not know to what offenses the court is referring.
        None of these alleged errors lead us to the conclusion that
the district court abused its discretion. First, assuming that Gaddy
is correct, only the third alleged error occurred in the district
court’s denial of Gaddy’s second motion for compassionate release.
The other two alleged errors were present in the district court’s
denial of Gaddy’s first motion for compassionate release, but we
have dismissed Gaddy’s appeal of that denial for untimeliness. Sec-
ond, the district court correctly noted that Gaddy committed a se-
ries of other criminal offenses when he kidnapped Adam Sparks. In
his trial for kidnapping, Gaddy was also convicted of interstate
transportation of a stolen motor vehicle, sale and receipt of a stolen
motor vehicle, and fraud. See United States v. Gaddy, 894 F.2d
1307, 1309–10 (11th Cir. 1990) (outlining the underlying facts and
charges at Gaddy’s trial). Therefore, the district court did not err
by stating that Gaddy had committed other criminal offenses.
Third, assuming that the district court did misstate these underly-
ing facts, such error is harmless and does not show an abuse of dis-
cretion. Cf. United States v. Barner, 572 F.3d 1239, 1248 (11th Cir.
2009) (“A Sentencing Guidelines miscalculation is harmless if the
district court would have imposed the same sentence without the
error.”).
      Bryant forecloses Gaddy’s arguments that Section 1B1.13
does not apply to prisoner-filed motions and that a district court
can find extraordinary and compelling reasons to warrant a
USCA11 Case: 20-10280        Date Filed: 10/19/2021      Page: 11 of 11




20-14018                Opinion of the Court                         11

sentence reduction under Application Note 1(D). 996 F.3d at 1248,
1252, 1263–65. Therefore, the district court did not err in denying
Gaddy’s second motion for compassionate release because he was
not eligible for relief. Even if Gaddy were eligible, the district court
did not abuse its discretion because it addressed the § 3553(a) fac-
tors and sufficiently explained its decision to allow for meaningful
appellate review. The district court’s order was also consistent
with the policy statement, which indicates that it was required to
consider Gaddy’s danger to the community. U.S.S.G. § 1B1.13(2).
       Accordingly, we AFFIRM the denial of Gaddy’s second mo-
tion for compassionate release.
       DISMISSED IN PART AND AFFIRMED IN PART.